Exhibit 10(e)

 

BANK OF AMERICA 401(k) RESTORATION PLAN

 

(as amended and restated effective January 1, 2005)



--------------------------------------------------------------------------------

BANK OF AMERICA 401(k) RESTORATION PLAN

 

Table of Contents

 

         Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   3

Section 1.1

 

Definitions

   3

ARTICLE II PLAN ADMINISTRATION

   5

Section 2.1

 

Committee

   5

ARTICLE III DEFERRED COMPENSATION PROVISIONS

   5

Section 3.1

 

Eligibility

   5

Section 3.2

 

Form and Time of Elections

   6

Section 3.3

 

Deferrals.

   6

Section 3.4

 

Matching Contributions.

   6

Section 3.5

 

Account Adjustments.

   7

Section 3.6

 

Vesting of Accounts

   8

Section 3.7

 

Distribution Provisions for 2005.

   8

Section 3.8

 

Distribution Provisions After 2005.

   8

Section 3.9

 

General Payment Provisions.

   11

Section 3.10

 

Catch-Up Contributions

   11

Section 3.11

 

Special Provisions Related to Completion Incentives

   11

Section 3.12

 

Other Contributions

   11

ARTICLE IV AMENDMENT AND TERMINATION

   12

Section 4.1

 

Amendment and Termination

   12

ARTICLE V MISCELLANEOUS PROVISIONS

   12

Section 5.1

 

Nature of Plan and Rights

   12

Section 5.2

 

Termination of Employment

   12

Section 5.3

 

Spendthrift Provision

   12

Section 5.4

 

Employment Noncontractual

   12

Section 5.5

 

Adoption by Other Participating Employers

   12

Section 5.6

 

Applicable Law

   12

Section 5.7

 

Merged Plans

   12

Section 5.8

 

Status Under the Act

   13

Section 5.9

 

Compliance With Code Section 409A

   13

Section 5.10

 

Claims Procedure

   13



--------------------------------------------------------------------------------

BANK OF AMERICA 401(k) RESTORATION PLAN

 

(as amended and restated effective January 1, 2005)

 

THIS INSTRUMENT OF AMENDMENT AND RESTATEMENT is executed by BANK OF AMERICA
CORPORATION, a Delaware corporation (the “Corporation”);

 

Statement of Purpose

 

The Corporation sponsors the Bank of America 401(k) Restoration Plan (the
“Restoration Plan”). The purpose of the Restoration Plan is to provide benefits,
on a non-qualified and unfunded basis, to certain associates whose benefits
under The Bank of America 401(k) Plan or the FleetBoston Financial Savings Plan
are adversely affected by the limitations of Sections 401(a)(17), 401(k)(3),
401(m), 402(g) and 415 of the Internal Revenue Code, as well as any other
limitations that may be placed on highly compensated participants under such
plans.

 

The Participating Employers are amending and restating the Restoration Plan
effective January 1, 2005 as set forth herein to (i) reflect certain design
changes to the Restoration Plan as part of a broader re-design of benefit plans
in connection with the Corporation’s merger with FleetBoston Financial
Corporation, (ii) provide for the Restoration Plan’s compliance with the
requirements of Code Section 409A and (iii) otherwise meet current needs.

 

NOW, THEREFORE, for the purposes aforesaid, the Corporation hereby amends and
restates the Restoration Plan effective January 1, 2005 to consist of the
following Articles I through V:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. Unless the context clearly indicates otherwise, when
used in the Restoration Plan:

 

Account means, collectively, the Deferral Account and Matching Contribution
Restoration Account and a Predecessor Company Account (if any).

 

Associate means a common law employee of a Participating Employer who is
identified as an employee in the personnel records of the Participating
Employer.

 

Base Salary for an Eligible Associate means the portion of the Eligible
Associate’s compensation treated as base salary or wages by the Eligible
Associate’s Participating Employer, or for an Eligible Associate who receives
commissions, the portion of the Eligible Associate’s compensation treated as
draw by the Eligible Associate’s Participating Employer.

 

Beneficiary means the “Beneficiary” under the 401(k) Plan of a Participant,
unless the Participant elects a different Beneficiary for purposes of the
Restoration Plan in accordance with such procedures as the Personnel Group may
establish from time to time. If there is no Beneficiary election in effect under
the 401(k) Plan or the Restoration Plan at the time of a Participant’s death, or
if the designated Beneficiary fails to survive the Participant, then the
Beneficiary shall be the Participant’s surviving spouse, or if there is no
surviving spouse, the Participant’s estate.

 

Class Year Deferrals means the following:

 

  (i)   For each Plan Year, the deferrals of a Participant’s Base Salary under
Section 3.3(b) for the Plan Year plus the deferral of any portion of the
Participant’s Eligible Incentive Award earned for services rendered during the
Plan Year, including any related adjustments for deemed investments in
accordance with Section 3.5 below.

 

  (ii)   In addition, in accordance with Section 3.8(a) below, all matching
contributions credited to the Restoration Plan for a Participant after 2005
under Section 3.4 below plus any other amounts credited to the Restoration Plan
for the Participant after 2005 under Section 3.12 below, including any related
adjustments for deemed investments in accordance with Section 3.5 below, shall
collectively constitute one separate set of Class Year Deferrals for the
Participant.

 

Code means the Internal Revenue Code of 1986. References to the Code shall
include the valid and binding governmental regulations, court decisions and
other regulatory and judicial authority issued or rendered thereunder.

 

Code Limitations means any one or more of the limitations and restrictions that
Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415 of the Code place on the
pre-tax retirement savings contributions and employer matching

 

3



--------------------------------------------------------------------------------

contributions for a Participant under the 401(k) Plan. In addition, Code
Limitations means and refers to any other limitations on contributions under the
401(k) Plan or established by the 401(k) Plan administrative committee with
respect to highly compensated participants.

 

Committee means the committee designated pursuant to Section 2.1 of the
Restoration Plan.

 

Completion Incentive means an incentive award payable to an Eligible Associate
upon completion of an assignment outside the United States, which incentive
award relates to one or more Plan Years, all pursuant to an incentive
arrangement approved for purposes of the Restoration Plan by the Committee.

 

Corporation is defined in the introduction as Bank of America Corporation, a
Delaware corporation, and any successor thereto.

 

Deferral Account means the account established and maintained on the books of a
Participating Employer to record a Participant’s interest under the Restoration
Plan attributable to amounts credited to the Participant pursuant to Section 3.3
below.

 

EIP means the Bank of America Corporation Equity Incentive Plan, as in effect
from time to time.

 

Eligible Associate means, for a Plan Year, an Associate who the Personnel Group
has determined satisfies the eligibility requirements set forth in Section 3.1
below for the Plan Year.

 

Eligible Incentive Award means (i) any commissions and (ii) any incentive awards
payable in cash pursuant to (A) the Bank of America Executive Incentive
Compensation Plan or (B) any other incentive compensation plan of the
Corporation or any of its Subsidiaries approved for purposes of this Restoration
Plan by the Committee. Eligible Incentive Awards may be payable annually,
quarterly, or on such other basis as provided by the applicable plan. Eligible
Incentive Awards shall not include contest prizes, hiring, retention or
employment referral bonuses, one-time bonuses, suggestion program awards or any
severance or similar benefits. For a legacy Fleet Associate who is an Eligible
Associate for Plan Year 2005 or later, any incentive compensation payable during
2005 or later for performance year 2004 shall not be included as an Eligible
Incentive Award and shall not otherwise be deferrable under the Restoration
Plan.

 

401(k) Plan means, with respect to an Eligible Associate, the applicable
tax-qualified 401(k) plan in which the Eligible Associate participates: namely,
either The Bank of America 401(k) Plan or the FleetBoston Financial Savings
Plan, as such plans are in effect from time to time.

 

Matchable Compensation means the total gross Base Salary and Eligible Incentive
Awards payable to a Participant during the portion of a Plan Year (if any)
during which the Participant is eligible to receive matching contributions under
the 401(k) Plan; provided, however, that in no event shall Matchable
Compensation for the Plan Year exceed Two Hundred Fifty Thousand Dollars
($250,000).

 

Matchable Deferrals means the aggregate pre-tax retirement savings contributions
made by a Participant under the 401(k) Plan during the portion of a Plan Year
(if any) during which the Participant is eligible to receive matching
contributions under the 401(k) Plan plus the aggregate deferrals of Base Salary
and Eligible Incentive Awards made by the Participant under the Restoration Plan
during such period.

 

Matching Contribution Restoration Account means the account established and
maintained on the books of a Participating Employer to record a Participant’s
interest under the Restoration Plan attributable to amounts credited to the
Participant pursuant to Section 3.4(b) or Section 3.4(c) of the Restoration
Plan.

 

Match Rate for a Participant for a Plan Year means the Participant’s Matchable
Deferrals for the Plan Year divided by the Participant’s Matchable Compensation
for the Plan Year; provided, however, that in no event shall the Match Rate for
the Plan Year exceed five percent (5%).

 

Participant means an Eligible Associate who has elected to participate in the
Restoration Plan for a Plan Year, or any other current or former Associate who
has an Account balance under the Restoration Plan.

 

Participating Employer means (i) the Corporation, (ii) each other “Participating
Employer” under (and as defined in) the 401(k) Plan on the date hereof and
(iii) any other incorporated or unincorporated trade or business which may
hereafter adopt both the 401(k) Plan and the Restoration Plan. In addition, the
Personnel Group, in its sole and exclusive discretion, may designate certain
other entities as “Participating Employers” under the Restoration Plan for such
purposes as the Personnel Group may determine from time to time.

 

Personnel Group means the Personnel Group of the Corporation.

 

Plan Year means the twelve-month period commencing January 1 and ending the
following December 31.

 

Pre-2005 Account means deferrals, matching contributions or any other
contributions that were credited to the Restoration Plan prior to 2005,
including any related adjustments for deemed investments in accordance with
Section 3.5 below.

 

4



--------------------------------------------------------------------------------

Restoration Plan is defined in the Statement of Purpose as this plan: the Bank
of America 401(k) Restoration Plan as in effect from time to time.

 

Rule of 60 with respect to a Participant means the Participant’s having
(i) completed at least ten (10) years of “Vesting Service” under the
tax-qualified Pension Plan sponsored by Bank of America in which the Participant
participates (namely, either The Bank of America Pension Plan or the FleetBoston
Financial Pension Plan, as such plans are in effect from time to time) and
(ii) attained a combined age and years of “Vesting Service” equal to at least
sixty (60).

 

2005 Account means (i) deferrals, matching contributions or any other
contributions that were credited to the Restoration Plan during 2005 plus
(ii) any deferral of an Eligible Incentive Award for performance year 2005
credited to the Restoration Plan after 2005, in each case including any related
adjustments for deemed investments in accordance with Section 3.5 below.

 

ARTICLE II

PLAN ADMINISTRATION

 

Section 2.1 Committee. The Restoration Plan shall be administered by the
“Committee” under (and as defined in) the 401(k) Plan (although certain
provisions of the Restoration Plan shall be administered by the Personnel Group
as specified herein). The Committee shall be empowered to interpret the
provisions of the Restoration Plan and to perform and exercise all of the duties
and powers granted to it under the terms of the Restoration Plan by action of a
majority of its members in office from time to time. The Committee may adopt
such rules and regulations for the administration of the Restoration Plan as are
consistent with the terms hereof and shall keep adequate records of its
proceedings and acts. All interpretations and decisions made (both as to law and
fact) and other action taken by the Committee with respect to the Restoration
Plan shall be conclusive and binding upon all parties having or claiming to have
an interest under the Restoration Plan. Not in limitation of the foregoing, the
Committee shall have the discretion to decide any factual or interpretative
issues that may arise in connection with its administration of the Restoration
Plan (including without limitation any determination as to claims for benefits
hereunder), and the Committee’s exercise of such discretion shall be conclusive
and binding on all affected parties as long as it is not arbitrary or
capricious. The Committee may delegate any of its duties and powers hereunder to
the extent permitted by applicable law.

 

ARTICLE III

DEFERRED COMPENSATION PROVISIONS

 

Section 3.1 Eligibility. Prior to each Plan Year, or at such other times as the
Personnel Group shall determine consistent with applicable law, the Personnel
Group shall determine which Associates shall be Eligible Associates for such
Plan Year in accordance with the provisions of this Section. An Associate shall
be an Eligible Associate with respect to the 2005 Plan Year if:

 

(i) the Personnel Group determines that the Associate has either (A) an annual
rate of Base Salary as of the date of eligibility determination equal to or
exceeding One Hundred Fifty Thousand Dollars ($150,000), (B) total cash
compensation year-to-date through the date of eligibility determination for the
2005 Plan Year equal to or exceeding One Hundred Fifty Thousand Dollars
($150,000) or (C) total cash compensation year-to-date through the date of
eligibility determination for the 2005 Plan Year plus Base Salary projected to
year-end equal to or exceeding One Hundred Fifty Thousand Dollars ($150,000); or

 

(ii) with respect to a newly hired Associate, the Associate has an annual rate
of Base Salary equal to or exceeding One Hundred Fifty Thousand Dollars
($150,000).

 

An Associate shall be an Eligible Associate with respect to any Plan Year after
the 2005 Plan Year if:

 

(x) the Personnel Group determines that the Associate either (A) has an annual
rate of Base Salary as of the date of eligibility determination equal to or
exceeding One Hundred Fifty Thousand Dollars ($150,000) or (B) had total cash
compensation for the one-year period immediately prior to the date of
eligibility determination equal to or exceeding One Hundred Fifty Thousand
Dollars ($150,000); or

 

(y) with respect to a newly hired Associate, the Associate has an annual rate of
Base Salary equal to or exceeding One Hundred Fifty Thousand Dollars ($150,000).

 

The Personnel Group, in its discretion, shall establish the administrative
procedures with respect to the foregoing eligibility determinations, including
without limitation the measurement of total cash compensation for any period.
Notwithstanding the foregoing, the Personnel Group may, in its discretion,
determine that an Associate or group of Associates who otherwise meet the
foregoing requirements are nonetheless ineligible to participate in the
Restoration Plan.

 

5



--------------------------------------------------------------------------------

Section 3.2 Form and Time of Elections. Each Eligible Associate for a Plan Year
may elect to defer under the Restoration Plan such amounts as provided by this
Article III in accordance with the procedures set forth in this Section 3.2.
Such deferral elections shall be made prior to January 1 of the Plan Year,
provided that a newly hired Associate who first becomes eligible to participate
in the Restoration Plan after the start of the Plan Year may make such deferral
election within thirty (30) days after first becoming eligible to participate in
the Restoration Plan as notified by the Personnel Group. All elections made
under this Section 3.2 shall be made in writing on a form, or pursuant to such
other non-written procedures, as may be prescribed from time to time by the
Personnel Group and shall be irrevocable for such Plan Year. In addition, if an
Eligible Associate elects to defer any Base Salary or Eligible Incentive Awards
under the Restoration Plan for a Plan Year, any election by the Eligible
Associate to defer compensation under the 401(k) Plan shall also be irrevocable
for the Plan Year. An election to defer by a newly hired Associate made after
the start of the Plan Year shall only apply prospectively to amounts otherwise
payable after the date of the applicable deferral election. An election by an
Eligible Associate under this Section 3.2 shall continue in effect for all
subsequent Plan Years (during which the Eligible Associate remains an Eligible
Associate) unless and until changed or terminated by the Eligible Associate in
accordance with procedures established from time to time by the Personnel Group.
Any such change in or termination of an election under this Section 3.2 shall be
effective as of the January 1 of the next succeeding Plan Year and shall be
irrevocable for such Plan Year. If an Eligible Associate elects to participate
in the Restoration Plan for a Plan Year, terminates employment during the Plan
Year and is subsequently re-hired during the same Plan Year as an Eligible
Associate, the election to defer under the Restoration Plan with respect to such
Plan Year that was in effect prior to termination of employment shall remain in
effect for the Plan Year after the re-hire date. Notwithstanding any provision
herein to the contrary, Eligible Associates who made an election to defer
Eligible Incentive Awards earned for performance during 2005 and otherwise
payable in 2006 shall be given the opportunity during 2005 to rescind or reduce
such deferral election at such time and pursuant to such procedures as adopted
by the Personnel Group for such purpose.

 

Section 3.3 Deferrals.

 

(a) Deferral Accounts. A Participating Employer shall establish and maintain on
its books a Deferral Account for each Eligible Associate employed by such
Participating Employer who elects pursuant to Section 3.2 to defer the receipt
of any amount under the Restoration Plan. Such Deferral Account shall be
designated by the name of the Eligible Associate for whom established. The
amount to be deferred under this Section 3.3 for a payroll period shall be
credited to such Deferral Account on, or as soon as administratively practicable
after, the payroll date. See Section 3.10 below regarding the effect of
“catch-up” contribution elections under the 401(k) Plan.

 

(b) Election to Defer Base Salary. An Eligible Associate for a Plan Year may
elect pursuant to Section 3.2 above to defer up to thirty percent (30%) of the
Eligible Associate’s Base Salary for the Plan Year; provided, however, that no
such deferral shall be made unless and until no additional deferrals may be made
to the 401(k) Plan because of the Code Limitations.

 

(c) Election to Defer Eligible Incentive Awards. Each Eligible Associate for a
Plan Year may elect pursuant to Section 3.2 above to defer up to ninety percent
(90%) of any Eligible Incentive Award otherwise payable to the Eligible
Associate for services rendered during the Plan Year (regardless of whether the
Eligible Incentive Award is payable during or after the applicable Plan Year).
Such deferral shall be made without regard to the Code Limitations. Any portion
of an Eligible Incentive Award not deferred under the Restoration Plan shall be
excluded from the Eligible Associate’s compensation under the 401(k) Plan in
accordance with, and subject to, the terms and provisions of the 401(k) Plan
(and therefore shall not be included in determining the amount of the Eligible
Associate’s pre-tax retirement savings contributions or employer matching
contributions under the 401(k) Plan).

 

Section 3.4 Matching Contributions.

 

(a) Matching Contribution Restoration Account. A Participating Employer shall
establish and maintain on its books a Matching Contribution Restoration Account
for each Eligible Associate employed by such Participating Employer who is
credited with a matching contribution under this Section 3.4. Such Matching
Contribution Restoration Account shall be designated by the name of the Eligible
Associate for whom established.

 

(b) Matching Contributions for Restoration Plan Deferrals. Subject to the
provisions of Section 3.4(d) below, if a Participant defers any amount under the
Restoration Plan during a Plan Year in which the Participant is eligible to
receive matching contributions under the 401(k) Plan, the Participant shall be
eligible to be credited with a matching contribution to the Participant’s
Matching Contribution Restoration Account for the Plan Year. The amount of the
matching contribution shall equal Amount A less Amount B (but not less than
zero), where:

 

Amount A equals the Participant’s Match Rate for the Plan Year multiplied by the
Participant’s Matchable Compensation for the Plan Year; and

 

6



--------------------------------------------------------------------------------

Amount B equals the aggregate amount of matching contributions allocated to the
Participant’s account under the 401(k) Plan for each payroll period ending
during the Plan Year plus the amount of any additional “true-up” match under the
401(k) Plan for the Plan Year.

 

Matching contributions under the Restoration Plan shall be determined and
credited as soon as administratively practicable following the end of the
applicable Plan Year.

 

(c) Matching Contributions for EIP Awards. Under the EIP, a percentage of an
eligible Associate’s annual incentive award earned for a performance period
beginning on or after January 1, 2002 is made in the form of an award of
restricted stock shares or restricted stock units granted under the Bank of
America Corporation 2003 Key Associate Stock Plan (or any successor stock plan).
The remaining portion of the Associate’s annual incentive award is payable in
cash. Only the portion of the Associate’s annual incentive award payable in cash
is eligible for deferral under the 401(k) Plan or the Restoration Plan. However,
for an Associate covered by the EIP who is eligible to receive matching
contributions under the 401(k) Plan at the time when the cash portion of such
annual incentive award is payable and who either:

 

(i) is an Eligible Associate who has made a deferral election under the
Restoration Plan applicable to the cash portion of such annual incentive award;
or

 

(ii) is not an Eligible Associate but who has made a deferral election under the
401(k) Plan applicable to the cash portion of such annual incentive award,

 

the Associate’s Participating Employer shall credit to the Participant’s
Matching Contribution Restoration Account an amount equal to five percent
(5%) of the “Principal Amount” (as defined in the EIP) with respect to such
annual incentive award; provided, however, that in no event shall the combined
matching contributions under Section 3.4(b) above, this Section 3.4(c) and the
401(k) Plan for the Plan Year exceed Twelve Thousand Five Hundred Dollars
($12,500). For purposes of this Section, the EIP Principal Amount for an
Associate who is in Band 0 shall be the amount communicated to the Personnel
Group by the Corporation’s Executive Compensation group as the EIP Principal
Amount. Notwithstanding any provision herein to the contrary, for a legacy Fleet
Associate who is an Eligible Associate for Plan Year 2005 and who receives an
EIP award with respect to performance during 2004, no matching contribution
shall be provided under this Section 3.4(c) with respect to such EIP award.

 

(d) Transition for Performance Year 2004 Incentive Awards. Notwithstanding any
provision herein to the contrary, for an Associate who was a “Key Associate” for
performance year 2004 under the Restoration Plan as in effect prior to
January 1, 2005, the determination of matching contributions under the
Restoration Plan with respect to any “Annual Incentive Award” (as defined under
the Restoration Plan as in effect before January 1, 2005) or EIP award made with
respect to performance year 2004 and which is payable or awarded in 2005 or
later shall be made in accordance with the provisions of the Restoration Plan as
in effect prior to January 1, 2005 (including application of the $1,000,000
compensation limit that applied under the Restoration Plan prior to January 1,
2005). Any such “Annual Incentive Awards” and any Restoration Plan deferrals
with respect thereto shall not be included in determining the Participant’s
Matchable Compensation or Matchable Deferrals under Section 3.4(b) for Plan Year
2005 or after.

 

(e) Payroll Taxes. The Personnel Group may determine, in its sole and exclusive
discretion, to deduct from the amount otherwise to be credited to the Matching
Contribution Restoration Account of a Participant for a Plan Year an amount
necessary to pay any related payroll taxes.

 

Section 3.5 Account Adjustments.

 

(a) Account Adjustments for Deemed Investments. The Committee shall from time to
time designate one or more investment vehicle(s) in which the Accounts of
Participants shall be deemed to be invested. The investment vehicle(s) may be
designated by reference to the investments available under other plans sponsored
by a Participating Employer (including the 401(k) Plan). Each Participant shall
designate the investment vehicle(s) in which his or her Account shall be deemed
to be invested according to the procedures developed by the Personnel Group,
except as otherwise required by the terms of the Restoration Plan. No
Participating Employer shall be under an obligation to acquire or invest in any
of the deemed investment vehicle(s) under this subparagraph, and any acquisition
of or investment in a deemed investment vehicle by a Participating Employer
shall be made in the name of the Participating Employer and shall remain the
sole property of the Participating Employer. The Committee shall also establish
from time to time a default fund into which a Participant’s Account shall be
deemed to be invested if the Participant fails to provide investment
instructions pursuant to this Section 3.5(a). Effective January 1, 2005, such
default fund shall be the Stable Capital Fund (or Stable Asset Fund for a legacy
Fleet Associate).

 

(b) Periodic Account Adjustments. Each Account shall be adjusted from time to
time at such intervals as determined by the Personnel Group. The Personnel Group
may determine the frequency of account adjustments by reference to the

 

7



--------------------------------------------------------------------------------

frequency of account adjustments under another plan sponsored by a Participating
Employer. The amount of the adjustment shall equal the amount that each
Participant’s Account would have earned (or lost) for the period since the last
adjustment had the Account actually been invested in the 401(k) Plan in the
deemed investment vehicle(s) designated by the Participant for such period
pursuant to Section 3.5(a). The Personnel Group may establish any limitations on
the frequency in which Participants may make investment designations under this
Section 3.5 as the Personnel Group may determine necessary or appropriate from
time to time, including limitations related to frequent trading or market timing
activities.

 

Section 3.6 Vesting of Accounts. All Deferral Accounts are fully (100%) vested.
Because all 401(k) matching contributions are fully (100%) vested as of
January 1, 2005, all Matching Contribution Restoration Accounts shall be fully
(100%) vested for any active Associate who participates in the Restoration Plan
from and after January 1, 2005. The vesting provisions of the Restoration Plan
as in effect prior to January 1, 2005 shall continue to apply to any Associate
who terminated employment with the Participating Employers prior to January 1,
2005.

 

Section 3.7 Distribution Provisions for 2005.

 

(a) In-Service Withdrawals. Up through September 30, 2005 (or such other date
during 2005 as selected by the Personnel Group), each Participant who is in the
active service of a Participating Employer shall continue to be eligible to
receive in-service withdrawals with a ten percent (10%) forfeiture consistent
with the provisions of Section 3.8(a) of the Restoration Plan as in effect on
December 31, 2004, but without the requirement that the Participant be suspended
from making any deferral elections under the Restoration Plan for the 2006 Plan
Year. In addition, each Participant who is in the active service of a
Participating Employer shall be given the opportunity to elect up through
September 30, 2005 (or such other date during 2005 as selected by the Personnel
Group) a distribution of some or all of the Participant’s Account balance as of
such date (without requirement of a ten percent (10%) forfeiture). Such
distribution shall be made on or about October 31, 2005 (or such other date
during 2005 as determined by the Personnel Group). In addition, Participants
shall be eligible during 2005 to make in-service withdrawals for unforeseeable
emergency in accordance with the provisions of Section 3.8(h) below.

 

(b) Special Payment Elections. Each Participant who is in the active service of
a Participating Employer on any date during 2005 shall be given the opportunity
during 2005 to make a payment election applicable separately to the
Participant’s (i) Pre-2005 Account and (ii) 2005 Account, in each case to the
extent such amounts are not otherwise withdrawn during 2005 pursuant to
Section 3.7(a) above. The Participant may in each case elect from among the
class year payment options set forth in Section 3.8(b) below, and such election
shall be immediately effective. In the event a Participant covered by this
Section 3.7(b) fails to make a payment election with respect to either the
Participant’s Pre-2005 Account or 2005 Account, as applicable, the payment
method shall be (x) the payment method most recently elected by the Participant
under the Restoration Plan according to the records of the Personnel Group, even
if that prior payment election had not yet become effective, or (y) in the
absence of any such prior payment election, a lump sum payment following
termination of employment as set forth in Section 3.8(b) below. Any subsequent
change to such payment election must comply with the requirements of
Section 3.8(c) below. Payments pursuant to such election shall otherwise be
subject to the requirements of Section 3.8 below, including without limitation
the default lump sum payment rules of Section 3.8(d) and the special rules for
certain “specified employees” pursuant to Section 3.8(i).

 

Section 3.8 Distribution Provisions After 2005.

 

(a) Class Year Payment Elections. A Participant for a Plan Year beginning on or
after January 1, 2006 shall elect from among the available forms of payment set
forth in Section 3.8(b) below the form of payment that shall apply to the Class
Year Deferrals for such Plan Year. The class year payment election shall be made
coincident with the deferral elections under Section 3.3(b) and (c) above for
such Plan Year. In addition, as to the Class Year Deferrals comprised of all
matching contributions credited after 2005 pursuant to Section 3.4 above or any
other amounts credited after 2005 pursuant to Section 3.12 below for a
Participant, the applicable class year payment election shall be made by the
Participant coincident with the first time the Participant makes a deferral
election under the Restoration Plan for any Plan Year beginning on or after
January 1, 2006.

 

(b) Available Forms of Payment. A Participant shall select from among the
following forms of payment for each set of Class Year Deferrals. The Participant
must select a single form of payment applicable to each set of Class Year
Deferrals (i.e., a set of Class Year Deferrals may not be “split” among more
than one form of payment):

 

Lump Sum Payment Following Termination of Employment. The balance of the
applicable Class Year Deferrals shall be payable following the Participant’s
termination of employment with the Participating Employers in a single cash
payment.

 

Lump Sum Payment In Specified Year. The balance of the applicable Class Year
Deferrals shall be payable in the calendar year elected by the Participant, not
to exceed the calendar year in which the Participant attains age 75, in a single
cash payment.

 

8



--------------------------------------------------------------------------------

Annual Installments Following Termination of Employment. The balance of the
applicable Class Year Deferrals shall be payable following the Participant’s
termination of employment with the Participating Employers in annual installment
payments over a period of years selected by the Participant not to exceed ten
(10).

 

Annual Installments Commencing In Specified Year. The balance of the applicable
Class Year Deferrals shall be payable commencing in the calendar year elected by
the Participant, not to exceed the calendar year in which the Participant
attains age 75, in annual installment payments over a period of years selected
by the Participant not to exceed ten (10).

 

A Participant who fails to make a class year payment election for a set of Class
Year Deferrals in accordance with the provisions of this Section 3.8(b) shall be
deemed to have elected for such set of Class Year Deferrals a lump sum payment
following termination of employment.

 

(c) Subsequent Changes to Payment Elections. A Participant may change the form
of payment elected under Section 3.8(b), or the form of payment subsequently
elected under this Section 3.8(c), with respect to a set of Class Year Deferrals
only if (i) such election is made at least twelve (12) months prior to the date
the payment of the Class Year Deferrals would have otherwise commenced and
(ii) the effect of such election is to defer commencement of such payments by at
least five (5) years.

 

(d) Default Lump Sum Payment. Notwithstanding any provision herein to the
contrary, a Participant’s entire Account balance shall be payable in a single
cash payment following the Participant’s termination of employment with the
Participating Employers if, as of the Participant’s date of termination of
employment with the Participating Employers, either (i) the amount of the
Participant’s Account balance equals Fifty Thousand Dollars ($50,000) or less or
(ii) the Participant had less than five (5) years of “Vesting Service” under the
tax-qualified Pension Plan sponsored by Bank of America in which the Participant
participates (namely, either The Bank of America Pension Plan or the FleetBoston
Financial Pension Plan, as such plans are in effect from time to time).

 

(e) Timing of Lump Sum Payments.

 

Lump Sum Payment Following Termination of Employment. Class Year Deferrals
payable as a lump following a Participant’s termination of employment with the
Participating Employers shall be paid in a single cash payment to the
Participant within ninety (90) days following the end of the Plan Year in which
the termination of employment occurs; provided, however, that if the Personnel
Group is not notified of a Participant’s termination of employment with the
Participating Employer’s until after the end of the Plan Year in which such
termination of employment occurs, then payment shall be made by the end of the
Plan Year following the Plan Year of termination of employment. The Class Year
Deferrals shall continue to be credited with adjustments under Section 3.5
through the last business day immediately preceding the payment date.

 

Lump Sum Payment In Specified Year. For any Class Year Deferrals payable as a
lump in a specified year elected by a Participant, the Participant shall be paid
during the first ninety (90) days of the applicable Plan Year of payment elected
by the Participant a single cash payment in an amount equal to the balance of
the Class Year Deferrals as of the last business day immediately preceding the
payment date. If the Plan Year of payment is after the date of the Participant’s
termination of employment with the Participating Employers, then:

 

  (i)   if the Participant terminated employment having satisfied the Rule of
60, the Participant shall continue to be eligible to elect from among the
available deemed investment vehicles pursuant to Section 3.5 through the last
business day immediately preceding the payment date; and

 

  (ii)   for any other Participant, the Participant shall continue to be
eligible to elect from among the available deemed investment vehicles pursuant
to Section 3.5 through the end of the Plan Year in which the Participant
terminates employment (or, if applicable, through the end of a subsequent
calendar year as determined by the Personnel Group if the Personnel Group is not
notified of a Participant’s termination of employment with the Participating
Employer’s until after the end of the Plan Year in which such termination of
employment occurs), and thereafter through the last business day immediately
preceding the payment date the Class Year Deferrals shall be deemed invested in
Stable Capital Fund (or Stable Asset Fund for a legacy Fleet Associate).

 

(f) Timing of Annual Installments.

 

Annual Installments Following Termination of Employment. For any Class Year
Deferrals payable as annual installments following termination of employment,
the first installment shall be paid within ninety (90) days following the end of
the Plan Year in which the Participant terminates employment with the
Participating Employers; provided, however, that if the Personnel Group is not
notified of a Participant’s termination of employment with the Participating
Employer’s until after the Plan Year in which the termination of employment

 

9



--------------------------------------------------------------------------------

occurs, then the first installment shall be paid by the end of the Plan Year
following the Plan Year of termination of employment. Each subsequent
installment shall be paid within ninety (90) days following the end of each
subsequent Plan Year during the selected payment period. The amount of each
installment payment shall equal the balance of the Class Year Deferrals as of
the last business day immediately preceding the applicable payment date divided
by the number of remaining installments (including the installment then
payable). For a Participant who terminates employment with the Participating
Employers having satisfied the Rule of 60, the Participant shall continue to be
eligible to elect from among the available deemed investment vehicles pursuant
to Section 3.5 through the last business day immediately preceding the final
payment. For any other Participant, the Participant shall continue to be
eligible to elect from among the available deemed investment vehicles pursuant
to Section 3.5 through the end of the Plan Year in which the Participant
terminates employment (or, if applicable, through the end of a subsequent
calendar month as determined by the Personnel Group if the Personnel Group is
not notified of a Participant’s termination of employment with the Participating
Employer’s until after the end of the Plan Year in which such termination of
employment occurs), and thereafter until the last business day immediately
preceding the final payment the Class Year Deferrals shall be deemed invested in
the Stable Capital Fund (or Stable Asset Fund for a legacy Fleet Associate).

 

Annual Installments Commencing In Specified Year. For any Class Year Deferrals
payable as annual installments commencing in a specified year elected by a
Participant, the first annual installment shall be payable during the first
ninety (90) days of the applicable Plan Year of commencement elected by the
Participant. Each subsequent installment shall be paid within ninety (90) days
following the end of each subsequent Plan Year during the selected payment
period. The amount of each installment payment shall equal the balance of the
Class Year Deferrals as of last business day immediately preceding the
applicable payment date divided by the number of remaining installments
(including the installment then payable). If the Participant terminates
employment with the Participating Employers during the installment payment
period, then:

 

  (i)   if the Participant terminated employment having satisfied the Rule of
60, the Participant shall continue to be eligible to elect from among the
available deemed investment vehicles pursuant to Section 3.5 through the last
business day immediately preceding the final payment; and

 

  (ii)   for any other Participant, the Participant shall continue to be
eligible to elect from among the available deemed investment vehicles pursuant
to Section 3.5 through the end of the Plan Year in which the Participant
terminates employment (or, if applicable, through the end of a subsequent
calendar year as determined by the Personnel Group if the Personnel Group is not
notified of a Participant’s termination of employment with the Participating
Employer’s until after the end of the Plan Year in which such termination of
employment occurs), and thereafter until the last business day immediately
preceding the final payment the Class Year Deferrals shall be deemed invested in
the Stable Capital Fund (or Stable Asset Fund for a legacy Fleet Associate).

 

(g) Death of a Participant. If a Participant dies before having been paid the
entire balance of the Participant’s Account (including a Participant receiving
installment payments), the remaining unpaid balance of the Account shall be
payable to the Participant’s Beneficiary in a single cash payment within ninety
(90) days following the end of the Plan Year in which the Participant dies;
provided, however, that if the Personnel Group is not notified of a
Participant’s death until more than ninety (90) days after the end of the Plan
Year in which such death occurs, then payment shall be made within ninety
(90) days after the end of the Plan Year in which such notice of death is
received by the Personnel Group. The Account shall be deemed invested in the
Stable Capital Fund (or Stable Asset Fund for a legacy Fleet Associate) from the
date notice of death is received by the Personnel Group until the last business
day immediately preceding the final payment of the Account.

 

(h) Withdrawals on Account of an Unforeseeable Emergency. A Participant may, in
the Personnel Group’s sole discretion, receive a refund of all or any part of
the amounts previously credited to the Participant’s Accounts in the case of an
“unforeseeable emergency.” A Participant requesting a payment pursuant to this
Section shall have the burden of proof of establishing, to the Personnel Group’s
satisfaction, the existence of such “unforeseeable emergency,” and the amount of
the payment needed to satisfy the same. In that regard, the Participant shall
provide the Personnel Group with such financial data and information as the
Personnel Group may request. If the Personnel Group determines that a payment
should be made to a Participant under this Section such payment shall be made
within a reasonable time after the Personnel Group’s determination of the
existence of such “unforeseeable emergency” and the amount of payment so needed.
The Personnel Group may in its discretion establish the order in which amounts
shall be withdrawn under this Section from a Participant’s Accounts. As used
herein, the term “unforeseeable emergency” means a severe financial hardship to
a Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The circumstances that shall constitute an “unforeseeable
emergency” shall depend upon the facts of each case, but, in any case, payment
may not be made to the extent that such hardship is or may be relieved
(i) through reimbursement or compensation by insurance or

 

10



--------------------------------------------------------------------------------

otherwise, or (ii) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship.
Examples of what are not considered to be “unforeseeable emergencies” include
the need to send a Participant’s child to college or the purchase of a home.
Withdrawals of amounts because of an “unforeseeable emergency” shall not exceed
an amount reasonably needed to satisfy the emergency need. The Personnel Group
shall also permit an “unforeseeable emergency” request to be made under this
Section 3.8(h) by a Participant’s Beneficiary following the Participant’s death.

 

(i) Special Provisions for “Specified Employees”. Notwithstanding any provision
herein to the contrary, to the extent applicable, in no event shall any payment
hereunder be made to a “specified employee” within the meaning of Code
Section 409A earlier than six months after the date of the Participant’s
termination of employment with the Participating Employers, except in connection
with the Participant’s death.

 

Section 3.9 General Payment Provisions.

 

(a) Payments for Participants Who Terminated Employment Prior to 2005. Payments
to any Participant who terminated employment with the Participating Employers
prior to 2005 shall be made in accordance with the provisions of the Restoration
Plan as in effect prior to 2005.

 

(b) Other Payment Provisions. To be effective, any elections under Sections 3.7
or 3.8 above shall be made on such form, at such time and pursuant to such
procedures as determined by the Personnel Group in its sole discretion from time
to time. Any deferral or payment hereunder shall be subject to applicable
payroll and withholding taxes. In the event any amount becomes payable under the
provisions of the Restoration Plan to a Participant, Beneficiary or other person
who is a minor or an incompetent, whether or not declared incompetent by a
court, such amount may be paid directly to the minor or incompetent person or to
such person’s fiduciary (or attorney-in-fact in the case of an incompetent) as
the Personnel Group, in its sole discretion, may decide, and the Personnel Group
shall not be liable to any person for any such decision or any payment pursuant
thereto.

 

Section 3.10 Catch-Up Contributions. Certain Eligible Associates may become
eligible under the 401(k) Plan to make “catch-up” contributions (within the
meaning of Section 414(v) of the Code). Any such catch-up contributions made to
the 401(k) Plan shall not in any manner affect the determination of the amount
of deferrals to the Restoration Plan under Section 3.3. Instead, such catch-up
contributions shall be in addition to the aggregate combined deferrals elected
to the 401(k) Plan and Restoration Plan hereunder.

 

Section 3.11 Special Provisions Related to Completion Incentives. For an
Eligible Associate who receives a Completion Incentive in a Plan Year which
relates to one or more prior Plan Years, the following provisions shall apply:

 

(i) The Personnel Group, upon consultation with the appropriate business unit,
shall allocate the Completion Incentive among the applicable Plan Years for
which it was deemed earned.

 

(ii) Any deferral under Section 3.3 above shall be determined separately with
respect to the Restoration Plan deferral election (if any) in effect for each
Plan Year for which the Completion Incentive was deemed earned. The applicable
Restoration Plan deferral election in effect for each such Plan Year shall be
applied against the portion of the Completion Incentive allocated to such Plan
Year under subparagraph (i) above. Any such portion of the Completion Incentive
deferred under the Restoration Plan with respect to a Plan Year shall be part of
the Class Year Deferrals for that Plan Year.

 

(iii) Each deferral to the Restoration Plan with respect to the Completion
Incentive determined under subparagraph (ii) above shall be eligible for a
matching contribution under the Restoration Plan in accordance with, and subject
to, the provisions of Section 3.4 above. Such matching contributions shall be
determined separately with respect to each Plan Year for which the Completion
Incentive was deemed earned.

 

(iv) Although the Completion Incentive may relate to one or more prior Plan
Years, the related deferrals and matching contributions to be made under
subparagraphs (ii) and (iii) above shall be credited in an administratively
reasonable time following notification to the Personnel Group of the Completion
Incentive having been paid without any adjustment for earnings.

 

Section 3.12 Other Contributions. The Participating Employers may from time to
time, in their sole and exclusive discretion, elect to credit a Participant’s
Account with additional amounts not otherwise contemplated by this Article III.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

AMENDMENT AND TERMINATION

 

Section 4.1 Amendment and Termination. The Corporation shall have the right and
power at any time and from time to time to amend the Restoration Plan in whole
or in part, on behalf of all Participating Employers, and at any time to
terminate the Restoration Plan or any Participating Employer’s participation
hereunder; provided, however, that no such amendment or termination shall reduce
the amount actually credited to the Account(s) of any Participant (or
beneficiary of a deceased Participant) on the date of such amendment or
termination, or further defer the due dates for the payment of such amounts,
without the consent of the affected person. To the extent permitted by Code
Section 409A, in connection with any termination of the Restoration Plan the
Corporation shall have the authority to cause the Accounts of all Participants
(and beneficiary of any deceased Participants) to be paid in a single sum
payment as of a date determined by the Corporation or to otherwise accelerate
the payment of all Accounts in such manner as the Corporation shall determine in
its discretion.

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

Section 5.1 Nature of Plan and Rights. The Restoration Plan is unfunded and
intended to constitute an incentive and deferred compensation plan for a select
group of officers and key management employees of the Participating Employers.
If necessary to preserve the above intended plan status, the Committee, in its
sole discretion, reserves the right to limit or reduce the number of actual
participants and otherwise to take any remedial or curative action that the
Committee deems necessary or advisable. The Accounts established and maintained
under the Restoration Plan by a Participating Employer are for accounting
purposes only and shall not be deemed or construed to create a trust fund of any
kind or to grant a property interest of any kind to any Associate, designated
beneficiary or estate. The amounts credited by a Participating Employer to such
Accounts are and for all purposes shall continue to be a part of the general
assets of such Participating Employer, and to the extent that an Associate,
beneficiary or estate acquires a right to receive payments from such
Participating Employer pursuant to the Restoration Plan, such right shall be no
greater than the right of any unsecured general creditor of such Participating
Employer.

 

Section 5.2 Termination of Employment. For the purposes of the Restoration Plan,
an Associate’s employment with a Participating Employer shall not be considered
to have terminated so long as the Associate is in the employ of any
Participating Employer, other member of the Controlled Group or any other entity
as the Personnel Group may designate.

 

Section 5.3 Spendthrift Provision. A Participant’s or Beneficiary’s rights and
interests under the Plan may not be assigned or transferred by the Participant
or Beneficiary. In that regard, no part of any amounts credited or payable
hereunder shall, prior to actual payment, (i) be subject to seizure, attachment,
garnishment or sequestration for the payment of debts, judgments, alimony or
separate maintenance owed by the Participant or any other person, (ii) be
transferable by operation of law in the event of the Participant’s or any
person’s bankruptcy or insolvency or (iii) be transferable to a spouse as a
result of a property settlement or otherwise. Notwithstanding the foregoing, the
Participating Employers shall have the right to offset from a Participant’s
unpaid benefits under the Restoration Plan any amounts due and owing from the
Participant to the extent permitted by law.

 

Section 5.4 Employment Noncontractual. The establishment of the Restoration Plan
shall not enlarge or otherwise affect the terms of any Associate’s employment
with his Participating Employer, and such Participating Employer may terminate
the employment of the Associate as freely and with the same effect as if the
Restoration Plan had not been established.

 

Section 5.5 Adoption by Other Participating Employers. The Restoration Plan may
be adopted by any Participating Employer participating under the 401(k) Plan,
such adoption to be effective as of the date specified by such Participating
Employer at the time of adoption.

 

Section 5.6 Applicable Law. The Restoration Plan shall be governed and construed
in accordance with the laws of the State of North Carolina, except to the extent
such laws are preempted by the laws of the United States of America.

 

Section 5.7 Merged Plans. From time to time the Participating Employers may
cause other nonqualified plans to be merged into the Restoration Plan. Schedule
5.7 attached hereto sets forth the names of the plans that merged into the
Restoration Plan by January 1, 2005 and their respective merger dates. Schedule
5.7 shall be updated from time to time to reflect mergers after January 1, 2005.

 

Upon such a merger, the account balance(s) immediately prior to the date of
merger of each participant in the merged plan shall be transferred and credited
as of the merger date to one or more accounts established under the

 

12



--------------------------------------------------------------------------------

Restoration Plan for such participant, including without limitation a
Predecessor Company Account as determined by the Personnel Group. From and after
the merger date, the participant’s rights shall be determined under the
Restoration Plan, and the participant shall be subject to all of the
restrictions, limitations and other terms and provisions of the Restoration
Plan. Not in limitation of the foregoing, each Restoration Plan Account
established for the participant as a result of the merger shall be periodically
adjusted when and as provided in Section 3.5 hereof as in effect from time to
time and shall be paid at such time and in such manner as provided in
Section 3.7 and Section 3.8 hereof, except to the extent otherwise provided on
Schedule 5.7. The Personnel Group shall, in its discretion, establish any
procedures it deems necessary or advisable in order to administer any such plan
mergers, including without limitation procedures for transitioning from the
method of account adjustments under the prior plan to the methods provided for
under the Restoration Plan. The Personnel Group may also establish any special
distribution or other rules with respect to such balances, which such special
rules shall be specified on Schedule 5.7.

 

Section 5.8 Status Under the Act. The Restoration Plan is maintained for
purposes of providing deferred compensation for a select group of management or
highly compensated employees. In addition, to the extent that the Restoration
Plan makes up benefits limited under the 401(k) Plan as a result of Section 415
of the Code, the Restoration Plan shall be considered an “excess benefit plan”
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended.

 

Section 5.9 Compliance With Code Section 409A. The Restoration Plan is intended
to comply with Code Section 409A. Notwithstanding any provision of the
Restoration Plan to the contrary, the Restoration Plan shall be interpreted,
operated and administered consistent with this intent.

 

Section 5.10 Claims Procedure. Any claim for benefits under the Restoration Plan
by a Participant or Beneficiary shall be made in accordance with the claims
procedures set forth in the 401(k) Plan.

 

[SIGNATURE ON NEXT PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this instrument has been executed by the Corporation on
December 20, 2005 and effective as of January 1, 2005.

 

BANK OF AMERICA CORPORATION

By:

 

/s/    J. STEELE ALPHIN        

--------------------------------------------------------------------------------

   

J. Steele Alphin

Corporate Personnel Executive

 

14



--------------------------------------------------------------------------------

SCHEDULE 5.7

 

MERGED PLANS AS OF JANUARY 1, 2005

 

Plan Name

--------------------------------------------------------------------------------

  

Date of Merger

--------------------------------------------------------------------------------

C&S Policy Committee Supplemental Savings Plan

   December 31, 1992

C&S Key Executive Supplemental Savings Plan

   December 31, 1992

C&S/Sovran Supplemental Retirement Plan for Former Sovran Executives (Thrift
Restoration Benefits)

   December 31, 1992

First & Merchants Corporation Deferred Management Incentive Compensation Plan

   March 31, 1993

Sovran Deferred Compensation Plan

  

March 31, 1993

NationsBank of Texas, N.A. Profit Sharing Restoration Plan

  

March 31, 1993

Thrift Plan Reserve Account Maintained Under the NationsBank Corporation and
Designated Subsidiaries Supplemental Executive Retirement Plan

  


March 31, 1993

Bank South Executive Bonus Deferral Plan

  

July 1, 1996

Boatmen’s Bancshares, Inc. Executive Deferred Compensation Plan

  

December 31, 1997

Fourth Financial Corporation Executive Deferred Compensation Plan

  

December 31, 1997

NationsBank Corporation Key Employee Deferral Plan

  

April 1, 1998

Deferred compensation components of the NationsBank Corporation Executive
Incentive Compensation Plan

  


April 1, 1998

Management Excess Savings Plan of Barnett Banks, Inc. and its Affiliates

  

December 31, 1998

BankAmerica Deferred Compensation Plan

  

June 30, 2000

BankAmerica Supplemental Retirement Plan

  

June 30, 2000

 

15